I subscribe to the decree in this case because the bills of exception do not disclose that the defendant was denied any substantial right or defense by the district attorney's refusal to inform him of the name or identity of the alleged purchaser, or the hour of the alleged sale, of the intoxicating liquor. But I do not concur in the opinion that the only purpose of giving particulars or details in an indictment or bill of information is to enable the defendant to demur if the indictment or bill of information does not set forth a crime. The purpose of the indictment or information is to give the accused party all fair and reasonable means of defending himself; for that is vouchsafed by the Constitution (article 1, section 10), viz.:
  "In all criminal prosecutions, the accused shall be informed of the nature and cause of the accusation against him."
In some instances it might not be important, and in other instances it might be very important, for the defendant to be informed of the hour or the place of an alleged offense on his part, or to be informed of the name or identity of the party with whom or upon whom the offense is alleged to have been committed. There is no rule with regard to the proving of an alibi, for a day, but not for an hour, and I am averse to the suggestion of having such rule.